TAYLOR, Judge.
The appellant, Howard Lugene Steele, was convicted of the sale of a compressed material containing cocaine, a violation of § 13A-12-211, Code of Alabama 1975. He was sentenced to five years in prison. The appellant contends that the trial court erred in giving supplemental instructions to the jury when he and his counsel were not present. The record is unclear as to when counsel was absent from this phase of the proceedings. However, it is clear from the record that counsel was absent for part of the proceedings. As to the appellant himself, there is no indication in the record whether or not he was present during this time.
The trial court is respectfully directed to hold an evidentiary hearing and to make findings of fact on the question whether or not appellant and his counsel were absent from the courtroom when the court responded to the jury’s question. A statement of those findings should be returned to this court within 90 days.
REMANDED WITH DIRECTIONS.
All the Judges concur.